Citation Nr: 1625108	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  15-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for esophageal motility disorder, to include as a result of herbicide exposure.

2.  Entitlement to service connection for residuals, status post parotidectomy (hereinafter referred to as a larynx disorder), to include as a result of herbicide exposure.

3.  Entitlement to service connection for a prostate disorder, to include as a result of herbicide exposure.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal concerning the issues of entitlement to service connection for esophageal motility disorder, a larynx disorder, a prostate disorder, and PTSD.


CONCLUSION OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for esophageal motility disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for a larynx disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).




3.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for a prostate disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The record reflects that in a June 2016 Statement in Support of Claim, the Veteran withdrew his appeal of the claims associated with his March 2014 Notice of Disagreement, which involved all four of the issues currently before the Board and addressed herein.  Hence, there remains no allegation of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.







							[Continued on Next Page]
ORDER

The appeal of the issue of entitlement to service connection for esophageal motility disorder is dismissed.

The appeal of the issue of entitlement to service connection for a larynx disorder is dismissed.

The appeal of the issue of entitlement to service connection for a prostate disorder is dismissed.

The appeal of the issue of entitlement to service connection for PTSD is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


